[Cite as Bennett v. KeyBank, N.A., 2020-Ohio-1152.]




                          IN THE COURT OF APPEALS OF OHIO
                              SIXTH APPELLATE DISTRICT
                                   LUCAS COUNTY


Susan Bennett                                            Court of Appeals No. L-19-1249

       Appellant                                         Trial Court No. CI0201802587

v.

KeyBank, N.A.                                            DECISION AND JUDGMENT

       Appellee                                          Decided: March 27, 2020

                                               *****

       John J. McHugh, III, for appellant.

       Scott A. King, Anthony J. Rospert, and Todd M. Seaman, for appellee.

                                               *****

       ZMUDA, P.J.

                                           I. Introduction

       {¶ 1} In this accelerated appeal, appellant, Susan Bennett, appeals the judgment of

the Lucas County Court of Common Pleas, ordering the parties to proceed to arbitration

of appellant’s claims against appellee, KeyBank, N.A., and staying the matter pending

arbitration.
                           A. Facts and Procedural Background

         {¶ 2} On May 30, 2018, appellant filed her complaint with the trial court, alleging

that appellee breached its certificates of deposit agreement with her husband, David, who

passed away in March 2017. According to the complaint, David established an

individual retirement account (“IRA”) with the Toledo Trust Company1 on July 27, 1984,

and funded the account with contributions of $18,971.84 and $102,244.60 at that time.

The contributions were used to acquire two Certificates of Deposit (“CDs”) from the

Toledo Trust Company.

         {¶ 3} According to their terms, the CDs matured over a term of 480 months,

ending on July 27, 2024, at an annual interest rate of 12.75%, compounded quarterly. In

1999, David turned 70.5 years old, and was therefore required to take certain required

minimum distributions (“RMD”) in order to ensure the continuation of the CDs. David

took the required RMD as necessary, and appellee continued to manage the IRA account.

         {¶ 4} On March 10, 2017, appellant notified appellee of David’s death. Appellee

then informed appellant that she was the beneficiary under the terms of David’s IRA,

which held a balance of $3,815,196.41 as of March 27, 2017. During the remainder of

2017, appellant and appellee allegedly discussed the idea of a spousal rollover of David’s

IRA into appellant’s name, along with a transfer of the CDs contained within that IRA.




1
    Appellee is the successor in interest to the Toledo Trust Company.

2.
Additionally, the parties discussed how to ensure that the 2017 RMD was taken from the

IRA before the end of the year in order to comply with applicable tax law.

       {¶ 5} Following the parties’ discussions, on December 15, 2017, appellee

liquidated the CDs and placed the funds into a newly established money market IRA

account that it opened for appellant. The money market account that appellee opened on

behalf of appellant earns interest at a variable rate (approximately .15% according to the

complaint) that is far lower than the rate previously earned by the liquidated CDs.

       {¶ 6} According to appellant’s complaint, appellee was not authorized to liquidate

the CDs. Rather, appellant claimed that appellee was expected to transfer the CDs into

her money market IRA in order to retain the favorable terms of the CDs for appellant’s

benefit. In unilaterally liquidating the CDs, appellant alleged that appellee “breached its

certificates of deposit agreement with David, which specifically permitted transfer by

assignment of the CDs on the books of the Bank.” Appellant sought judgment in her

favor on her claim of breach of the certificates of deposit agreement in the amount of

$3,897,000, which represented the alleged reduction in value of appellant’s spousal

interest in David’s IRA resulting from appellee’s liquidation of the CDs.2

       {¶ 7} On July 3, 2018, appellee responded to appellant’s complaint by filing its

motion to dismiss the complaint. In its motion, appellee argued, among other things, that




2
  Appellant’s complaint was later amended to allege that she “has been damaged by
KeyBank’s self-dealing in liquidation of the CDs and the placement of the cash proceeds
in a variable rate KeyBank Money Market Account in the amount of not less than
$4,000,000.00.”
3.
this matter is governed by a broad arbitration provision set forth in a deposit agreement

referred to as the “Deposit Account Agreement and Funds Availability Policy.” The

deposit agreement was filed with the trial court and authenticated by the affidavit of

Denis Preston, appellee’s custodian of records.3 Appellee reasoned that the deposit

agreement and its arbitration provision became binding on appellant when she opened her

money market IRA and transferred the cash value of David’s CDs into the account.

Therefore, appellee urged the trial court to dismiss the action and submit it to arbitration.

       {¶ 8} On September 18, 2018, appellant filed her memorandum in opposition to

appellee’s motion to dismiss. In her memorandum, appellant argued that the arbitration

provision set forth in the deposit agreement governing appellant’s money market IRA did

not apply to David’s IRA, which was opened several decades earlier with the Toledo

Trust Company and did not originally include an agreement to arbitrate disputes.

       {¶ 9} In its October 1, 2018 reply to appellant’s memorandum in opposition,

appellee pointed to the broad terms of the arbitration provision, insisting that the

provision applied to “any claims relating to her own money market account.” As such,

appellee argued that “the fact that Plaintiff and Key entered into a contract requiring

arbitration is determinative of the issue of arbitrability, not whether Mr. Bennett agreed to

arbitration.” Additionally, appellee argued that David’s IRA was subject to a deposit




3
 A second affidavit from Preston was filed with the trial court by appellee on June 26,
2019. The relevant documents pertaining to David’s IRA were attached to, and
authenticated by, the second affidavit.
4.
agreement that did, in fact, contain an arbitration provision to which David assented by

maintaining his IRA and CDs with appellee.

       {¶ 10} Because the parties’ briefs relating to appellee’s motion to dismiss

referenced numerous exhibits not contained in appellant’s complaint, the trial court

converted the motion to dismiss under Civ.R. 12(B)(6) into a motion for summary

judgment, and permitted the parties to supplement their arguments accordingly. On June

17, 2019, the trial court held a hearing on appellee’s motion for summary judgment.

       {¶ 11} The trial court issued its decision on appellee’s motion for summary

judgment on September 30, 2019. In its decision, the court found that appellant’s claims

were not subject to arbitration under the deposit agreement that governed appellant’s

money market IRA. However, the court found that appellant’s claims were subject to the

arbitration provision contained in the Deposit Account Agreement that governed David’s

IRA.

       {¶ 12} Specifically, the court noted that David, wishing to extend the maturity date

on one of the retirement accounts contained within his IRA, executed a “Retirement

Account Change of Investment Term” form in 1996. By signing the form, David

acknowledged receipt of written disclosures about the terms and conditions governing his

IRA and agreed to such terms and conditions. These disclosures were contained on

another form entitled “Facts about your Retirement Deposit Account,” which was

attached to the Retirement Account Change of Investment Term form and explained that

David’s IRA was “subject to [appellee’s] Deposit Account Agreement.” In turn, the

Deposit Account Agreement contained an arbitration provision at paragraph 25,

5.
providing that either party “may require that any dispute relating to your Account * * *

be submitted to arbitration.” Under its terms, this agreement stated that it governed “all

Accounts you maintain with [appellee],” and reserved the right to change the terms of

David’s IRA with notice of such changes.

       {¶ 13} In addition to its reliance on the foregoing documents, the court, in its

decision, referenced an IRA statement that was sent to David on December 31, 2012,

which included language of an “IMPORTANT NOTICE OF CHANGE TO THE

ARBITRATION PROVISION OF YOUR DEPOSIT ACCOUNT AGREEMENT” that

amended the arbitration provision found at paragraph 25 of David’s Deposit Account

Agreement and Funds Availability Policy. Under the new language, the arbitration

provision applied to any “claim, dispute, or controversy between [David] and [appellee]

arising from or relating to this [Deposit Account Agreement] or [David’s] Account(s).”

The notice informed David that the changes to the arbitration provision contained in the

Deposit Account Agreement would “apply to your Account(s) unless you notify us in

writing that you reject the Arbitration Provision within 60 days of opening your

Account(s).”

       {¶ 14} Based upon the documents submitted by appellee in support of its motion

for summary judgment, the trial court found that David agreed to arbitrate any claims

regarding his IRA in 1996. The court also found that the 1996 arbitration provision was

appropriately modified in 2012, as permitted by the Deposit Account Agreement.

Because appellant’s claims involved appellee’s handling of David’s IRA, and in light of

the court’s determination that claims pertaining to David’s IRA were subject to the

6.
arbitration provision contained in the Deposit Account Agreement, the trial court granted

appellee’s motion for summary judgment, in part, and ordered the parties to proceed to

arbitration.

       {¶ 15} Appellant timely appealed the trial court’s judgment, and we subsequently

placed this matter on our accelerated calendar.

                                 B. Assignments of Error

       {¶ 16} On appeal, appellant assigns the following assignment of error:

               The trial court erred prejudicially in concluding that plaintiff, as an

       IRA spousal beneficiary, was required to arbitrate her claims for breach of

       contract and breach of fiduciary duty against KeyBank, N.A., when the

       Bank unilaterally reduced her contracted rate of return from 12.75% to .1%

       and eliminated the extended maturity date on the retirement account assets,

       following the death of her husband.4

                                         II. Analysis

       {¶ 17} In her sole assignment of error, appellant argues that the trial court erred in

finding that the claims raised in her complaint were subject to arbitration.




4
 The language of appellant’s assignment of error seemingly raises two issues: (1) the
applicability of the arbitration clause to the dispute in this case; and (2) the propriety of
appellee’s unilateral liquidation of the CDs. The parties argue the first issue in their
briefs, but the second issue is not separately argued. The second issue relates to the
merits of appellant’s underlying claims. However, the judgment that is on appeal here
merely resolved the first issue, namely whether the parties are required to resolve their
dispute in arbitration, and our review will therefore be limited to that issue.
7.
       {¶ 18} Whether a party has agreed to submit an issue to arbitration is an issue we

review de novo. Arnold v. Burger King, 2015-Ohio-4485, 48 N.E.3d 69, ¶ 11 (8th Dist.);

see also Taylor Bldg. Corp. of Am. v. Benfield, 117 Ohio St.3d 352, 2008-Ohio-938, 884

N.E.2d 12, ¶ 2. Because arbitration is a matter of contract, a party may only be forced to

arbitrate a dispute that it has agreed to submit to arbitration. Taylor v. Ernst & Young,

LLP, 130 Ohio St.3d 411, 2011–Ohio–5262, 958 N.E.2d 1203, ¶ 20.

       {¶ 19} “A state court may rely on a federal standard in applying state law on the

issue of arbitrability, but that standard must be a correct statement of both Ohio law and

applicable federal precedent.” Academy of Medicine of Cincinnati v. Aetna Health, Inc.,

108 Ohio St.3d 185, 2006-Ohio-657, 842 N.E.2d 488, ¶ 15.

       {¶ 20} Appellant, both in the trial court below and in this court on appeal, argues

that her obligation to arbitrate, if any, could only arise were we to find the existence of an

arbitration provision attached to David’s IRA. We agree. The dispute in this case relates

to the bank’s unilateral liquidation of the CDs and whether the bank was authorized to do

so. The CDs were contained within David’s IRA, and thus resolution of the dispute here

requires reference to David’s IRA. Arguments that go to the merits are premature at this

point, because the issue of arbitrability, the only issue before us, merely decides the

forum in which to hear and decide the merits in this case.

       {¶ 21} In this case, appellant does not argue that the arbitration provision

contained in David’s Deposit Account Agreement is so limited in scope that it would not,

if applicable, cover the claims raised by appellant. Indeed, the arbitration provision

governs “all disputes” between David and appellee related to his IRA, and is therefore

8.
broad in its scope. However, appellant argues that this arbitration provision does not

apply to her because David did not separately sign the Deposit Account Agreement

containing the provision, and appellee “offered no evidence that David Bennett ever saw

[the] Deposit Account Agreement.” In essence, appellant challenges the enforceability of

the arbitration provision because its applicability is through an incorporation by reference

to a chain of documents.5

       {¶ 22} In response, appellee contends that the arbitration provision is enforceable

as it was properly incorporated as a term of David’s IRA when David executed the

Retirement Account Change of Investment Term form in 1996. Appellee posits that the

incorporated arbitration provision is enforceable irrespective of whether David reviewed

it or separately signed it. Appellee separately contends that David acquiesced to

arbitration when he failed to object to the arbitration terms outlined in his 2012 IRA

statement.

       {¶ 23} The enforceability of the amendments to the arbitration provision that are

outlined in the 2012 IRA statement hinges upon our determination as to whether the 1996

arbitration provision contained in David’s Deposit Account Agreement was properly



5
  A fiduciary relationship between David and appellee was presumably in existence prior
to the date on which David executed the Retirement Account Change of Investment Term
form that incorporated the arbitration provision by reference. However, whether appellee
breached a fiduciary duty to David when it presented the Retirement Account Change of
Investment Term form, allegedly without expressly disclosing the arbitration provision
that was thereby incorporated, is not before us. Appellant has not alleged a separate
claim of breach of fiduciary duty on that basis, and the sole issue raised by appellant in
this appeal is whether the arbitration provision is enforceable, not whether appellee
violated a duty owed to David in incorporating the arbitration provision.
9.
incorporated into the Retirement Account Change of Investment Term form in 1996,

because the authority to make changes to David’s IRA was first instituted in the 1996

Deposit Account Agreement. Moreover, if the original arbitration provision was properly

incorporated by reference, the enforceability of the 2012 amendments to the arbitration

provision becomes immaterial, as the parties’ dispute in this case would be subject to

arbitration under the original arbitration provision in any event. For the reasons stated

below, we conclude that the original arbitration provision was properly incorporated by

reference and is therefore binding on the parties in this case. Since the 1996 arbitration

provision provides an independent basis for referring this matter to arbitration, we need

not, and therefore will not, address appellee’s argument that arbitration is required under

the terms of David’s 2012 IRA statement.

       {¶ 24} In Ohio, separate agreements may be incorporated by reference into a

signed contract. KeyBank Natl. Assn. v. Columbus Campus, L.L.C., 2013-Ohio-1243,

988 N.E.2d 32, ¶ 21 (10th Dist.). Under the incorporation doctrine, when a document is

incorporated into a contract by reference, that document becomes part of the contract. Id.

The parties to the contract need not separately execute the incorporated document in

order to be bound by its terms. Garcia v. Wayne Homes, 2d Dist. Clark No. 2001CA53,

2002-Ohio-1884, ¶ 44. Rather, a party to a contract, which incorporates terms contained

in another document, has a duty to review the contract and those documents incorporated

into it before signing the contract. Info. Leasing Corp. v. GDR Invs., Inc., 152 Ohio

App.3d 260, 2003-Ohio-1366, 787 N.E.2d 652, ¶ 22 (1st Dist.).



10.
       {¶ 25} In general, “the parties to a contract may incorporate contractual terms by

reference to a separate, noncontemporaneous document, including * * * a separate

document which is unsigned[,]” if “the contract makes clear reference to the document

and describes it in such terms that its identity may be ascertained beyond doubt.” 11

Lord, Williston on Contracts, Section 30:25, at 294–301 (4th Ed.2012). Consequently,

“mere reference to another document is not sufficient to incorporate that document into a

contract; the contract language must also clearly demonstrate that the parties intended to

incorporate all or part of the referenced document.” (Citations omitted). Volovetz v.

Tremco Barrier Solutions, Inc., 2016-Ohio-7707, 74 N.E.3d 743, ¶ 27 (10th Dist.).

Stated succinctly:

       the language used in a contract to incorporate extrinsic material by

       reference must explicitly, or at least precisely, identify the written material

       being incorporated and must clearly communicate that the purpose of the

       reference is to incorporate the referenced material into the contract * * *.

Northrop Grumman Information Technology, Inc. v. United States, 535 F.3d 1339, 1345

(Fed.Cir.2008).

       {¶ 26} Here, there is no dispute that David executed the Retirement Account

Change of Investment Term form in 1996. According to the express terms of that form,

David’s signature constituted an acknowledgment that he received “written disclosures

about the terms and conditions governing [his] Retirement Deposit Account and [agreed]

to such terms and conditions.” Whether David actually reviewed the terms and

conditions referenced by the Retirement Account Change of Investment Term form is

11.
irrelevant, because the incorporation was clearly stated within the document David

voluntarily executed. Indeed, Ohio law adheres to the “long-held principle that parties to

contracts are presumed to have read and understood them and that a signatory is bound

by a contract that he or she willingly signed.” Preferred Capital, Inc. v. Power

Engineering Group, Inc., 112 Ohio St.3d 429, 2007-Ohio-257, 860 N.E.2d 741, ¶ 10,

citing Haller v. Borror Corp., 50 Ohio St.3d 10, 14, 552 N.E.2d 207 (1990) and DeCamp

v. Hamma, 29 Ohio St. 467, 471-472 (1876).

        {¶ 27} The terms and conditions governing David’s Retirement Deposit Account

were conspicuously set forth in the “Facts about your Retirement Deposit Account” form,

which was attached to the Retirement Account Change of Investment Term form.

Included within those terms and conditions was the statement that “Retirement Deposit

Accounts are also subject to our Deposit Account Agreement.” Here, the reference

explicitly referenced the incorporated document, the Deposit Account Agreement, by

name.

        {¶ 28} Appellant concedes that both of the foregoing documents (the Retirement

Account Change of Investment Term form and the Facts about your Retirement Deposit

Account form) were provided to David at the time of his execution of the Retirement

Account Change of Investment Term form. The arbitration provision at issue here was

clearly set forth in the Deposit Account Agreement referenced by the Facts about your

Retirement Deposit Account form.

        {¶ 29} As noted above, a document may be incorporated into a contract, and

therefore treated as part of the contract, so long as it is clearly referenced in the contract

12.
that is executed by the parties, and so long as the intention to incorporate the document

into the contract is clear from the language employed. Both of these requirements are

met in this case as to each step in the chain of incorporation; the Retirement Account

Change of Investment Term form expressly incorporates the terms and conditions

contained in the Facts about your Retirement Deposit Account form, which expressly

references and incorporates the Deposit Account Agreement containing the arbitration

provision.

       {¶ 30} The salient issue raised by appellant in this case is how many

incorporations by reference are allowed in these cases. Having extensively reviewed the

law on this issue, there appears to be no upper limit so long as each layer of incorporation

complies with traditional contract principles concerning incorporation by reference. We

are making no new law in this case, as multiple incorporations by reference that are less

direct than those involved here have been upheld previously. See Exchange Mut. Ins. Co.

v. Haskell Co., 742 F.2d 274, 275-76 (6th Cir.1984) (holding that the following “series of

contract agreements” in a construction case required the matter to be referred to

arbitration; a performance bond between appellant, the bond company, and subcontractor

incorporated the subcontractor’s Subcontract with appellee, the general contractor, which

incorporated the General Contract containing the arbitration provision). Because each

layer in this case comports with the requirements of the incorporation by reference

doctrine, we conclude that the arbitration provision contained in the Deposit Account

Agreement became binding on David (and appellant by extension) when he executed the

Retirement Account Change of Investment Term form that incorporated the provision by

13.
reference in 1996. Thus, we conclude that the trial court properly found that this matter

is subject to arbitration. We note that our determination in this case does not impact

appellant’s substantive arguments, which we have not examined in this appeal. Rather,

we have merely determined that arbitration is the appropriate forum in which this matter

is to proceed.

       {¶ 31} Accordingly, appellant’s sole assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 32} In light of the foregoing, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                      Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




14.